 Case 2:20-cv-07250-AB-KS Document 15 Filed 09/21/20 Page 1 of 2 Page ID #:650



1
                                                                              JS-6
2
3
4
5
6
7
8
9
10
11
                            UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
14
15                                           Case No. CV 20-07250-AB (KSx)
     VISHVA DEV MD INC.,
16
17                   Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
18   v.
19   CALIFORNIA PHYSICIANS’
     SERVICE DBA BLUE SHIELD OF
20   CALIFORNIA; and DOES 1
     through 10, inclusive,
21
                     Defendants.
22
23
           THE COURT having been advised by counsel that the above-entitled action has
24
     been settled;
25
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
26
     costs and without prejudice to the right, upon good cause shown within 90 days, to re-
27
     open the action if settlement is not consummated.
28
                                              1.
 Case 2:20-cv-07250-AB-KS Document 15 Filed 09/21/20 Page 2 of 2 Page ID #:651



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: September 21, 2020        _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
